EXHIBIT B
                  Vol.        1



               Ottatts fbrtuttr


  Report of Proceedings



   Hearing held before

Connittee on the Judiciary




     EXECUTIVZ. SESSIOTI




  Monday, July 10, 1961

       Washington, D. C.




WA RD &a. PAU L
  1760 PENNSYLVANIA AVD, N. W.
        WASHINGTON, D. C.

                     c13.4266
                         8.4267
        NATIONAL     18.4268
                     18.4260




              1
                                            .-...,,...
   10;0.':"1   -       ,



    4;-.-:



1:-':



  ..



  i ,...

                                                                                     A

-t1,110
                   .       i
                                                         CONTENTS
                                                          NOMINATIONS

                                          NOMINATION OF:                            PAGE
                                                                                           11

                                          Bernard J. Brown of Pennsylvania to be
                                          United States Attorney for the Middle
                                          District of Pennsylvania.                  2     ;*4



                                          David M. Satz, Jr., of Neu Jersey to be
                                          United States Attorney for the District
                                          of New JerSey.                             2
                                          Forrest F. Walker of Virginia to be
                                          United States Marshal for the Eastern
                                          District of Virginia                       2
                                                      GENERAL
                                          S. 1657                                    5

                               STATEMENT OF:

                               The Honorable Robert F. Kennedy,
                                    Attorney General of the United States,
                                    Accompanied by:
                               Byron R. White,
                                    Deputy Attorney General and
                               Herbert J. Miller, Jr,,
                                    Assistant Attorney General                       6

                                          s. 1653                                   23
                                          s. 1654                                   -43
                                          S. 1656




                               PAGE NUMBERS AT WHICH MATERIAL IS TO BE INSERTED:

                               6, -23, 143, 53




                                                           2
                   ,
                                                                                                     ..,
                                                                                                   - 17
                                                                                        1
                lciplarr 0
                   ' hd 1                         EXECUTIVE SESSION                                   ..




         4
         'It :
        ...*., -




                                               Monday, July 10, 1961

                                                                       United States Senate,         -,1-




    M.
        t.. .__                                                 Committee on the Judiciary,
            4




                                                                           Washington, D.C.
    !.-




            ,                     The Committee met, pursuant to notice, at 10:30 a.m.,
                                                                                               '       3
                             in Room 2228, Senate Office Building, Senator James O.                    i
                                                                                                      ..,


    .
                             Eastland (Chairman) presiding.                                           ._.




4.4--

-       t
                                  Present:   Senators Eastland (presiding), Kefauver,

                             Johnston, McClellan, Ervin, Carroll, Hart, Dirksen, Hruska,

                             Keating and Cotton.

                                  Also present:    Francis C. Rosenberger, Member, Profes-

                             sional Staff.




                                                        3
                                                                                    ' '51
  ..tt_s                                                                          ' '   '1-
                                                                                         i
 Ai`                                                                                    )

                                                                             53
                                             s. 1656
4:1T


1:               Mr. Rosenberger.        S. 1656 is the next bill.

  14
                 (S   .    1656 referred to is as follows:)
                                    COISIPritEE INSERT

"If
 t:-
lic




 -,:


  ,..,
 1.
 .k
             1

 E,
 x       ,



 -t
 4;'..
                                                                                        .:

 LI-                                                                                    1




                                                                                        4
                                                                                             r:
                                                 _


                          :k,                                        ;;I:3




                                         4
                                                                    -   .

                                                                                                                                                                                  .




                                                                                                                                                                 54
                                                                                                                                                                                      A
                                            Mr. Rosenberger.                          This bill, S. 1656, adds a new

                               section.               Under the new list of bills, it is the second.

                                            Senator Keating.                          Appendix A, did you say?                                                                            4


                                            Mr. Rosenberger.                          Appendix B.                                                                                         sir




                                            The language which is omitted from the bill in printed

                               form is, "Whoever leases, furnishes, or maintains any wire

                               communication facility" and so on, which appears in line0

                               15 through 20 in the mimeographed sheet, and the new

                               language is "Whoever being engaged in the business of

                              betting or wagering knowingly uses a wire communication                                                                                                       A




                              facility for the transmission in interstate or foreign com-

                              merce of bets or wagers or information assisting in the

                              placing of bets or wagers on any sporting event or contest,

                              or for the transmission of a wire communication which

                              entitles the recipients to receive money or credit as a

                              result of bets or wagers, or for information assisting

                              in the placing of bets or wagers --"
                                                                                                                                                                                          4
                                            Senator Kefauver.                          That would cover Western Union.
f.
                                                                                                                                                                                            t
ed-
       ----
                                            Mr. Kennedy.                    Yes.
       ,

 yr,
                                            Mr. Rosenberger.                          Then you add a new Section 4, which
                                                                                                                                                                                          4
                                                                                                                                                                                      '    4
  I,
                              begins on line 39 of page 2 and rune to the end of the copy.
ntic                                                                                                                                                                                       }
                                            Mr. White.               After discussion and hearings, there being                                                                            ?


4
:R.
                                                                                                                                                                                          4g'
                                                                                                                                                                                          4'
C                             noted that there was considerable sentiment that there should
                                                                                                                                                                                          5.
   ;
                              be further discussion before the telephone company itself

 ').5 .

 ;t:
                              or the telegraph company was subjected to a liability, we had                                                                                       4
              i.. 4   . ,* ,.. ,,, y_ ,...., r(Ile -,,.v.0 ,,.....,,,' .,..1.,, - s.,.: ad,s-,7
                                        r                                        *,             c,r2-,4.y. 44.,,44.2,..f.
                                                                                             ..-A
                                                                                                                                      ,i,,0 - . ,-'1 , 1::?,=,
                                                                                                                          ,4,1, ; 4i' auw                    " 4L+,AP' ' 5.4'1'



                                                                                           5
    ',..                                                                                                                                                           55
    r

 sf                                                  eliminated from the criminal penalty the telephone company                                                              s.



                                                     or the company that furnishes.                                              It is aimed now at those
                                                                                                                                                                                 .
     .,


                                                     who use the wire communication facility for the transmission

                                                     of bets or wagers in connection with a sporting event and                                                                   .
           le                                                                                                                                                                w,


                                                                                                                                                                             ,
                                                                                                                                                                                 .
                                                     also who use the facility for the transmission of the                                                                   .
                                                                                                                                                                             ,
 e

                                                     winnings, as suggested by Senator Kefauver.                                                                            -4




                                                                    Then in Section 4, we provide that the telephone compftny,
 0
     f
                                                     after notice from a law enforcement agency, can terminate
                                                                                                                                                                                 %
I-,
                                                     the telephone service, in which event, the company is
-#
4
 -                                                   immunized from suit.                                                                                                        K




                                                                                                                                                                                  4.


ic-
                                                                    Senator Keating.                In other words, it places the burden                                             i




                                                     on the law enforcement agency rathen then the utility?

                                                                    Mr. White.      We are indebted to Senator Keating for this                                                   ,

                                                                                                                                                                                     A

     4
                                                     approach on the matter.                                                                                                         1



,,                                                                  Senator Hruska.            Well, now, this whole subject was
                                                                                                                                                                                     a
k
                                                     canvassed way back in 1954 in the testimony of John Hanselman

                                                     for the American Telephone and Telegraph Company.                                                        He refers           A



                                                     there to the bill which was approved by the Senate and by
t                                                                                                                                                                                 '



                                                     the Interstate and Foreign Commerce Committee.                                                     I guess it
    ,...



                                                                                                                                                                                 A-
 .1.

                                                 is Senate 3542 way back there.

                                                                Does this bill,as you have amended it, substantially                                                         ;0

           ,6,                                                                                                                                                                   I

                 .4,
                                                 incorporate the substance of what was in that 1954 bill?                                                                         e,




       ..7,                                                     Mr. White.       I am afraid I do not know that.
                                                                                                                                                                                  ta
                                                                                                                                                                             ;-,
                                                               Senator Keating.                     May I answer that?                            I am not sure --           7       ,




                                                 I cannot answer that question, but I can say this, that the
           Cc'                                                                                                                                                              74
                       --   ,,,Id -C. , ,.,.z.   ,    ';,,,   ,..   4" ....:i,. ,   ;,.-4 ,t   -,   ,.   ,,,,,L,,,,,,,Z,, * --'- A '--   "et.;4',-a, -44- - -t.
                                                                                                                                                         4,          '.-t


                                                                                                         6
              ?'4                                                                                                                                                                                                   '


              /t

                                                                                                                                                                                                           56           4
           4                                                                                                                                                                                                                 %


                                                      position of Mr. Hanselman and others, representing various                                                                                                             9




                                                      telephone companies, was                                        thatthey                   should not have the
                                                                                                                                                                                                                             ,
                                                      burden of determining whether a line is being used for
           P.                                                                                                                                                                                                                z
                                                      criminal purposes.                                   That burden should rest upon a law

           '..
          .,,-.
                                                      enforcement agency.                                     They should only become liable when a

                                                      law enforcement agency said to them "This line is being

          ,
          ,.---                                       used illegally, you stop it."
     .1
                                                                    Then if they did not stop it, they Should be liable.
     ..
     ti                                               As it is now, they cannot shut off' a fellow's service, and
     5;                                                                                                                                                                                                                     :$
     0                                                under the original wording, they would be stuck if it were
     -

     -                                                used illegally.                                  I think this language used here at the                                                                                _



     N
                                                     end probably meets that objection.
           ;'

                                                                    My impression would be that this would be unobjectionable
.,...




i
                                                     to them.                                                                                                                                                                -


 t
i

f                                                                   Senator Kefauver.                                Senator Hruska, the bills in 1954
                                                                                                                                                                                                                             .

i
                                                     grey out of the recommendation of the Senate Crime Committee.

4                                                    We had two approaches to the matter.                                                                At that time, we had

                                                     found that there vas a nation-wide wire service, the
5E        k



4*                                                                                                                                                                                                                          :
f                                                    Continental Press Service, so-called.                                                                  So we had one bill
     ,e

                                                     that would require the FCC to deny the application of any
     .        ,
                   ,




                                                     applicant for interstate service if a major portion of his

                                                    business was going to be the transmission of illegal
.,
ti
,                                                    information.
                                                                                                                                                                                                                        ,z




                                                                                                                                                                                                                        _
4
     P,                                                            Then we had another bill which is very similar to this
     tl            ,




                                                    one.               Senator Johnston and the members of the Interstate                                                                                               ,
                       --   .   --   '   a.-0,4 - &41.,Ii',4-   --2 ^ .4-   ',x ,   "   ,--   , ' ,,     .,tp,-, ,   . V.   ,..'   ..,.-_ 4   1. , ,   -. ,,, - #V,"11° '4.4* ' * ' ''' '' ' , ''''. ,4,t''' L;4-

                                                                                                                      7
                                                                    57
Commerce Committee decided on this penalty approach.           So

this is very much the same as the bill in 1954, which I

think passed the Senate.

     Senator Hruska.     It did pass the Senate, but got stalled

in the House.

     Senator Keating.    Let me ask the Attorney General, in

his :eppendix on page 3, line 51, there is a word wrong

there, is there not?     Is that not     to secure appropriate

materials"?

     Mr. Kennedy.   That is right.

     Senator Kefauver.     The legislative history, this

"after notice to the subscriber," this is to give notice to

the subscriber if he feels he is aggrieved or being

wrongfully --

     Senator Hruska.     i should like the opportunity to

check with representatives of that independent telephone

association and these people.     If it was designed to meet

that situation, Mr. Attorney General, I have an idea all

the component elements are in here.        If they have some sug-

gestions, I should like to transmit them.

     Senator Kefauver.     Senator Hruska, the Bell System

filed a statement in which they asked this exemption out-

right which was contained here.        The general or the inde-

pendent telephone people had some other approach.        But in the

colloquy they said they would prefer outright exemption,


                          8                                                411   paznpOacias
                                                        to,kapiv iguoprN
